 1
     Peter S. Schweda
     Waldo, Schweda & Montgomery, P.S.
 2   2206 North Pines Road
 3   Spokane, WA 99206
     509/924-3686
 4
     Fax: 509/922-2196
 5   pschweda@wsmattorneys.com
 6
                        UNITED STATES DISTRICT COURT
 7                 FOR THE EASTERN DISTRICT OF WASHINGTON
                     (HONORABLE SALVADOR MENDOZA, JR.)
 8

 9

10
     UNITED STATES OF AMERICA,           )
                                         )            No. 4:19-CR-06007-SMJ-3
11        Plaintiff,                     )
12
                                         )            SUPPLEMENT TO
     vs.                                 )            SENTENCING
13                                       )            MEMORANDUM
14   BRANDON C. CAMPBELL,                )
                                         )
15
          Defendant.                     )            Hearing: July 28, 2020 at
16                                       )            11:00 a.m.
     ____________________________________)            WITH ORAL ARGUMENT
17

18                                CERTIFICATE OF SERVICE
19
             HEREBY CERTIFY that on July 22, 2020, I electronically filed the foregoing
20   with the Clerk of the Court using the CM/ECF System and sent notification of such
21   filing to the following:
22
     Mr. David Herzog
23   Assistant United States Attorney
     Eastern District of Washington
24
     United States Attorney’s Office
25   P.O. Box 1494
26
     Spokane, WA 99210-1494
                                         By: /s/ KATHLEEN SCHROEDER
                                             Legal Assistant to Peter S. Schweda
     SUPPLEMENT TO SENTENCING MEMORANDUM -1         Waldo, Schweda & Montgomery, P.S.
                                                          2206 North Pines Road
                                                            Spokane, WA 99206
                                                              509/924-3686
                                                            Fax: 509/922-2196
Thomas H White
2 Brentwood Ave
Troy, NY. 12180
(518) 270-9502



18th July, 2020


Federal Court System




To all concerned;




I've known Brandon Campbell his whole life. His father Chris often brought
him to my house when Chris came to visit his brother Richard.      He was always
a friendly, bubbly child who was a pleasure to have around .




As long as I've known him he has continued to be friendly and pleasant. He
always did his best to get others to like him. He seemed to just want to fit in.
This was hard for him as he is mentally slower than many (officially diagnosed
years ago) and so he did his best to try to keep up with others.    Unfortunately
this did make him easily manipulated by others his own age. Additionally he
was much smaller than many of his peers. This made it easy for others to
dominate him.




I have never personally seen him commit any act that would hurt others on
purpose. This doesn 't mean that he was an angel, but he was not malevolent.
He has paid for tile mistakes l1e's made in the past and will need to pay for his
current involvement in this situation .




I do believe that this was a situation wl1ere he got in over his head. He
moved to Washington for what he believed to be love. This put where he had
left the area where he had a small support network and put him out on his own
with no backup. When the situation deteriorated I believe his lack of support
left him following bad people in an awful situation and that he wasn't capable
of figuring how to easily get out. He eventually did return home but not
before cooperating with those going down a bad track.
I've been told that he immediately co-operated with the authorities when
brought in for questioning. He truly believed that telling the truth of what
happened would be the right thing to do. Initially, l1e didn't understand that
cooperating with a bad guy when you didn't understand a way out still left you
responsible for the acts committed. He has since come to understand his
culpability and knows there must be punishment. I believe totally that he is
sorry for his actions and hopes that the victims of the acts he helped occur are
able to successfully move on witll their lives.




I hope that you are able to sentence Brandon with compassion. He does
need to pay for his bad actions but I believe the sentencing should also
recognize his level of culpability. He was in a bad situation where, like the
victims, he feared for his life and the lives of the others. He had no support
network and little ability to think of a way out of the situation.




When Brandon is eventually released from his correctional sentence he hopes
to return to his home area and move forward. We will be here waiting to help.

Sincerely,




Thomas H White
To whom it may concern,



     My name is Scott Richard and I am here today to write a letter on behalf of
Mr. Brandon Campbell. I have known Brandon going on about 4 years now and 1
am deeply saddened by the current situation he is currently facing. 1hope that
this letter sheds some light on the kind of person that Brandon Campbell truly is.

     I met Brandon through a mutual friend a little over 4 years ago and since that
time I have seen Brandon grow in many ways. When I first met Brandon he had
been a teenager with the kind of outlook on life that most teenagers have. In the
past I had assisted Brandon in gaining employment which he was gainfully
employed at until about a year prior to his arrest. Brandon is a hard worker and
makes friends where ever he finds himself. In a way that can be a blessing but
also at the same time it can be a curse. Since I have known Brandon I have
noticed that he always seems to try to gain the approval or affection of the other
people around him. Brandon always tried to impress the people around him even if
those people were not the best people to try and impress. I do not know much
about Brandons childhood but I suspect that the practice of trying to gain
affection and approval of others is not something new to him.

      Brandon had been enrolled in Bryant & Stratton college in Albany New York
for his medical assistant degree and at the same time had been taking care of his
daughter Hazel. Sadly about 2 years Brandon had lost full custody of his
daughter because he missed a court date regarding the custody status because
of a medical emergency within his family and the court refused to reschedule.
Brandon had been working and trying to save up money for a lawyer in order to
get partial custody back of his daughter. I have many friends who are fathers and
Brandon by far out ranks them as far as being there for his daughter. Prior to his
arrest he had been to every birthday, Christmas, and has given the mother of his
daughter funds to be able to provide for his daughter. I am also aware that
Brandon has spoken to both the mother of his child and Hazel multiple times while
incarcerated in Sunnyside Jail.

      I will admit that I do not know the full realm of his current circumstances. I
know that Brandon is deeply saddened by the lives that he has changed due to
his actions. 1know that when I speak to him on the phone or receive his letters I
can tell a change in him and his mentality. Brandon is a kind, loving, and caring
young man with his whole life ahead of him. I have faith that he has learned from
this situation and it has truly made him hit rock bottom. Sometimes in life we need
to hit the bottom in order to not only realize what is important but also to make us
understand that we are human and that no matter what we can never give up.
Once we hit the bottom the only thing left to do is go up. Our past does not define
us, how we handle our past and how we move forward is what defines us.



     I ask that you please grant some lenience to Brandon upon his sentencing
date. I understand that we all must be held accountable for our wrong doings but I
hope that you see the potential that Brandon has to offer. I also ask you to please
request that Brandon be placed in a prison as close to his home as possible.
Brandon's family is not financially able to travel long distances to see Brandon in
a visit. Family, friends, and a support system are paramount to a felon/ex-felons
success both in prison and once released.


Thank you for your time.


Sincerely,
                                      .--··




Scott Richard
Firefighter/Paramedic Supervisor
New York State Department Emergency Medical Services
To whom it may concern,

     Hello, my name is Karen Campbell and I am writing this letter in support for
my grandson Brandon Campbell. I know that Brandon is facing some serious
charges and I hope that a letter in support of him will give me the chance to show
a side of Brandon that most people do not know. Thank you for taking the time to
reod my letter.


     Brandon has had some rough roads growing up, but he has overcome the
past and has become a good father to his daughter Hazel, a caring brother so his
sisters and brothers, and is an ever improv~son to both of his parents. Brandon
has never really been a leader in life but more of a follower and sadly it seems
that has lead him to where he is today. I honestly know that Brandon is a good
hearted and kind person. He has at sometimes fallen in with the wrong crowd but
only did so to try and gain approval of others. Brandon has been a great father to
his daughter Hazel and prior to his arrest for this current charge he was in the
process of gaining full time employment and attempting to regain partial custody
of Hazel. Even though he did not have custody, Brandon was always present for
holidays, birthdays, and important events in his daughters life. Even while
incarcerated he has made sure that his daughters needs have been met with the
help of family and his friends.

       In life we all make choices that can lead to either a positive or negative
outcome. I know that we all must be held accountable for our actions and I do feel
that Brandon should be held accountable for the hurt he has caused. The times I
have written him and talked to him on the phone I can tell that this incident has
truly rocked him to the core. Brandon truly realizes the hurt he has cause all
involved. Brandon has had time to think and grow upon himself while he has been
in jail awaiting his sentencing. He has began reading the bible and partaking in
religious material that both I and his friends have sent him. Brandon can be so
much more then he is and I hope that you see the same amount of potential that I
see in him.

      Brandon has a very caring support system at home including myself, his
brother and sisters, along with his mother, father, and a few close friends. He has
a stable home when he is released with his uncle and has a few places that are
willing to hire him upon his release so that he can once again become a
productive member of society.

     Your honor I ask that you please grant Brandon some leniency when he is
sentenced. I know that when Brandon is sent. to prison that he plans to obtain his
GED os wei os partake in a trade or college course. It is sad that it took a
situation such as this for him to realize what and who are important in life.


     Once again, thank you for your time and consideration in this matter.



Sincerely,
Karen Campbell

~~                                         ____,,._,.,, _., -..
                                                 .   ·'
                                                                  :..,._.,_.-
